F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                          UNITED STATES CO URT O F APPEALS
                                                                        May 23, 2006
                                 FO R TH E TENTH CIRCUIT            Elisabeth A. Shumaker
                                                                        Clerk of Court



    In re: SU TRO-SANDIA
    C ORPO RA TIO N

                Debtor.
                                                           No. 05-2132
    -------------------------------------------   (D.C. No. CIV-04-1276 JP/RLP)
                                                             (D . N.M .)
    SU TRO-SA N D IA CO RPO RA TION,

                Appellant,

      v.

    NORM A J. HURT, estate of,

                Appellee.



                                  OR D ER AND JUDGM ENT *


Before POR FIL IO, B AL DOC K , and EBEL, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      On October 27, 2004, appellant Sutro-Sandia Corporation filed a

Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the

District of New M exico. The next day, the New M exico bankruptcy court entered

an order modifying the automatic stay to permit the bankruptcy case of appellee

Norma J. Hurt, No. 85-3802-JM M , and adversary proceeding Hurt v. W akefield

Properties, Ltd., No. 99-605, to go forward immediately in the United States

Bankruptcy Court for the District of Arizona. The New M exico court entered its

order sua sponte and without notice to the parties based on information provided

over the telephone by the A rizona bankruptcy judge to the effect that appellant’s

New M exico case “was filed as part of a pattern of serial filings to inhibit the

administration of the bankruptcy case” in Arizona. Aplt. App. at 9 (Order

M odifying Automatic Stay W ithout Notice at 1).

      Appellant appealed the bankruptcy court’s order modifying the automatic

stay to the district court. A magistrate judge concluded that the bankruptcy judge

did not abuse his discretion and recommended that the appeal be dismissed. The

district court adopted the recommendation and dismissed the appeal.

      Appellant appeals to this court, arguing that the New M exico bankruptcy

court lacked the authority to modify the automatic stay without notice to the

parties, and that even if it did have that authority, its exercise of that authority

was an abuse of its discretion. Appellant has also filed a motion to strike the 100

or so pages of Arizona, Nevada, and Supreme Court documents appellee provided

                                           -2-
this court in her appendix to show that the A rizona bankruptcy judge’s

characterization of appellant’s New M exico filing was correct. Appellee opposes

the motion to strike, and also argues that this appeal is moot because the Arizona

proceedings appellant sought to stay have been concluded.

        W e grant appellant’s motion to strike because the documents in appellee’s

appendix were not presented to the New M exico bankruptcy court and were not

mentioned by that court in its order.

        Further, we dismiss this appeal as moot. Even if the New M exico

bankruptcy court did abuse its discretion by modifying the automatic stay without

notice to the parties, an issue we need not decide, appellant has neither specified

any relief this court can give him nor disputed appellee’s assertion that the

Arizona proceedings he sought to stay have been concluded.

        Appellant’s motion to strike is granted. This appeal is DISM ISSED as

moot.

                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                         -3-